Order filed January 28, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00763-CR
                                ____________

                    VINCENT JOHN ZAHORIK, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                           Galveston County, Texas
                     Trial Court Cause No. MD-0322640


                                    ORDER

      Appellant is represented by retained counsel, Anthony P. Griffin. The
reporter’s record in this appeal was due October 21, 2013. Jana Fowler, the official
court reporter, filed a partial reporter’s record on November 20, 2013. Tara
Wilson, the substitute court reporter who reported the remainder of the case,
informed this court that appellant had not made full payment for the remainder of
the reporter’s record. On December 30, 2013, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
complete reporter’s record unless appellant, within 15 days of the notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c). On
January 21, 2014, Tara Wilson notified the court that the amount owing for
payment for the remainder of the record remains outstanding.

      Accordingly, we issue the following order:
       Appellant is ordered to provide this court with proof of payment for
preparation of the remainder of the record on or before February 24, 2014. If
appellant fails to comply, the court will require appellant to file a brief with the
benefit of only a partial reporter’s record and the court will consider and decide
those issues that do not require a complete reporter’s record. If the remainder of the
record is not filed, appellant’s appeal will be decided on a partial record.



                                   PER CURIAM